April 27, 2017 U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Valley Forge Funds (the Trust) File No. 33-48863 Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933, this letter serves as certification that the Prospectus and Statement of Additional Information with respect to the above-referenced Trust do not differ from that filed in the most recent post-effective amendment, which was filed electronically. Sincerely, Jaliya Faulkner Associate Counsel The Vanguard Group, Inc. Enclosures cc: Asen Parachkevov, Esq. U.S. Securities and Exchange Commission
